Citation Nr: 0812521	
Decision Date: 04/15/08    Archive Date: 05/01/08	

DOCKET NO.  02-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a gastrointestinal disorder, to include as 
secondary to service-connected PTSD.   

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hemorrhoids, to include as secondary to a 
gastrointestinal disorder and service-connected PTSD.   

3.  Entitlement to service connection for a tumor of the 
back.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1967 to 
October 1969.  He served in Vietnam and his medals and badges 
include the Purple Heart Medal and the Combat Infantryman's 
Badge.  

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2005 at which time it was 
remanded for further development.  The requested actions have 
been accomplished and the case has been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  By rating decision dated in March 1993, service 
connection for hemorrhoids and a stomach disorder was denied 
on the basis that neither was shown by the evidence of 
record.  A timely appeal did not ensue.  

2.  The reopened claim for service connection for hemorrhoids 
and for a stomach disorder was received in August 2000.  

3.  Evidence received since the 1993 rating decision is not 
cumulative or redundant of the evidence of record at the time 
of the 1993 decision and raises a reasonable possibility of 
substantiating the claim with regard to a stomach disorder 
and hemorrhoids.  

4.  A stomach disorder manifested by diarrhea is reasonably 
related to the veteran's service-connected PTSD.  

5.  Current hemorrhoids are reasonably attributable to the 
veteran's service-connected PTSD.  

6.  Any current tumor of the back is not shown to be related 
to the veteran's active service.  


CONCLUSIONS OF LAW

1.  The March 1993 rating decision that denied entitlement to 
service connection for hemorrhoids is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  The March 1993 rating decision that denied entitlement to 
service connection for a stomach disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002).  

3.  Evidence received since the March 1993 denial of 
entitlement to service connection for hemorrhoids is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  

4.  Evidence received since the March 1993 rating decision 
denying service connection for a stomach disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).  

5.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for hemorrhoids secondary to 
service-connected PTSD are met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).  

6.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for a disability manifested 
by diarrhea secondary to service-connected PTSD are met.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).  

7.  The criteria for service connection for a tumor of the 
back are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given due consideration to the provisions of 
the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  

In view of the favorable outcome of the claim with regard to 
hemorrhoids and a gastrointestinal disorder manifested by 
diarrhea, compliance with the VCAA need not be discussed in 
detail herein.  The Board notes that the veteran had the 
opportunity to provide testimony on his own behalf before the 
undersigned Veterans Law Judge at a video conference hearing 
in August 2005.  A transcript of the proceedings has been 
reviewed and is of record.  All available medical records 
have been obtained and associated with the claims folder.  
Additionally, the records were reviewed by a VA physician in 
May 2007 and she provided an opinion as to the etiology of 
current hemorrhoids and stomach disability manifested by 
diarrhea.  

With regard to the claim for service connection for a tumor 
involving the back, the Board notes that upon receipt or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that a claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with the 
provisions of 38 C.F.R. § 3.159(b)(1).  

By letter dated in July 2004, the veteran was informed of the 
evidence necessary to establish entitlement to compensation.  
Also, he was informed of the evidence VA would seek to obtain 
with his assistance and how he could help, including that he 
should provide VA with any additional evidence or information 
that he wanted VA to consider.  He was informed by letter in 
October 2005 that VA had asked the VA Medical Center in 
Richmond, Virginia, for records related to his claimed 
disabilities.  A review of the record reveals that in a 
May 2007 communication, the chief of the health information 
management office at that facility indicated that he was not 
able to locate any medical records pertaining to the veteran.  
The veteran himself indicated in September 2007 that he had 
no other information or evidence to submit.  As noted above, 
the case was remanded by the Board in September 2005 for 
further development.  Additionally, the veteran had the 
opportunity to provide testimony in his own behalf at a 
hearing before the undersigned in August 2005.  A transcript 
of the proceedings is of record and has been reviewed.  

A VA medical examination with regard to the back was not 
conducted in this case.  The Board notes that the duty to 
assist under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) is 
only triggered when it is necessary to obtain an examination 
to make a decision in the case.  The types of evidence 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the veteran's military service, but there is 
not sufficient medical evidence to make a decision on the 
claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board observes that competent evidence has not been 
presented on the back disability in service or at the present 
time.  Thus, there is no requirement to obtain a VA medical 
examination in this case with regard to this issue.  See 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003) (a veteran 
is required to show some causal connection between his 
disability and his military service).  The Board finds that 
VA has complied, to the extent required, with the duty to 
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159.  

Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including the VCAA, has been 
satisfied.  As such, the Board finds that the requirements of 
the VCAA have been met.  VA has done everything reasonably 
possible to assist the veteran.  Accordingly, appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

In March 1993, the RO denied service connection for 
hemorrhoids and for a stomach disorder.  The veteran was 
given notice of the rating decision by communication dated in 
April 1993.  He did not appeal the denial of benefits.  
Accordingly, the RO decision with regard to hemorrhoids and a 
stomach disorder became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1003.  

Applicable law provides that a claim that is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108 (West 2002).  New and material evidence is defined by 
regulation (See 38 C.F.R. § 3.156), which VA amended in 2001.  
The amended version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  In 
this case, the veteran submitted his request to reopen the 
previously denied service connection claim in August 2000.  
Accordingly, the former version of 38 C.F.R. § 3.156(a) is 
applicable.  

In this regard, new and material evidence at the time of the 
receipt of the claim in August 2000 is defined as follows:  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

The credibility of the new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The veteran served in combat and the Board is aware that in 
the case of any veteran who engaged in combat with the enemy 
in active service...the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b).  

With these considerations, the Board must review all the 
evidence which has been submitted by the veteran or otherwise 
been associated with the claims folder since the last final 
decision in 1993.  

Since the 1993 denial, VA has obtained medical evidence.  The 
evidence includes the report of a VA examination of the 
veteran in May 2007.  The examiner expressed the opinion that 
the veteran had diarrhea and hemorrhoids that were "at least 
as likely as not related to his claimed complaints of 
hemorrhoids and diarrhea in the service.  It is also at least 
as likely as not that the diarrhea and hemorrhoids are 
exacerbated by his service-connected PTSD given the hormonal 
interplay of the GI system with the brain."  

The Board finds this additional evidence is both new and 
material as it was not previously before agency decision 
makers and it speaks to the critical fact of the etiology of 
the veteran's current hemorrhoids and a disability manifested 
by diarrhea.  As such, the previously denied claims are 
reopened and will be addressed on the merits.  

Legal Criteria for Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a preexisting 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection has been established for 
a secondary condition, the secondary condition shall be 
considered as part of the original condition.  Any increase 
in severity of the nonservice-connected disease or injury 
that is proximately due to or the result of service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence establishing the current level of severity 
of a nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veteran's benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and what this evidence shows, or fails to show, on 
the claim.  The veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).  

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of 
hemorrhoids or a stomach disability manifested by diarrhea.  

Service connection is in effect for a number of disabilities, 
including:  PTSD, rated at 30 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; peripheral 
neuropathy of the right lower extremity, rated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated as 10 percent disabling, scarring of the left calf, 
rated as noncompensably disabling; and scarring as a shell 
fragment wound of the neck, rated as noncompensably 
disabling.  With consideration of the bilateral factor, a 
disability rating of 60 percent has been in effect since 
January 28, 2003.  

The pertinent evidence of record includes the report of a VA 
compensation and pension examination accorded the veteran in 
August 2007.  The claims file was reviewed by the examiner.  
The veteran reported that he had had surgery for hemorrhoids 
in 1973 at the McGuire VA Medical Center.  The Board notes, 
however, that unfortunately, a May 2007 communication from 
that facility reflects that "per the Federal Records Center 
for Retired Records we were unable to locate any medical 
records..." pertaining to the veteran.  

Current examination shows the presence of hemorrhoids.  The 
veteran gave a history of diarrhea ever since service.  He 
stated that over the years it had been intermittent with 
periods of remission.  Endoscopic examination showed evidence 
of a nonerosive gastritis.  The examiner stated that in her 
opinion "the veteran's current diarrhea and hemorrhoids are 
at least as likely as not related to his claimed complaints 
of hemorrhoids and diarrhea in the service.  It is also at 
least as likely as not that the diarrhea and hemorrhoids are 
exacerbated by his service-connected PTSD given the hormonal 
interplay of the GI system with the brain."  Elaboration was 
not provided.  The examiner stated that she reviewed the 
service medical records and other VA records.  She noted that 
the medical record in her opinion supported the veteran's 
complaints of both hemorrhoids and diarrhea beginning in 
service.  She added, however, that she was not able to find 
any specific visits to the doctor in the active military 
records for the complaints, but "the veteran states he did go 
to the doctor for rectal pain, bleeding and diarrhea while on 
active service."  

While the opinion provided by the VA examiner is not 
supported by the contemporaneous evidence of record as the 
Board would like, the VA examiner had access to the claims 
file when she made her opinion.  The Board is well aware of 
the veteran's heroic service in Vietnam, including his 
receipt of the Purple Heart Medal and the Combat Infantryman 
Badge.  The Board further notes there is no opinion of record 
to the contrary.  Accordingly, since the evidence is at least 
in equipoise on the question with regard to hemorrhoids and a 
disability manifested by diarrhea (gastritis has been 
diagnosed), as required by law, reasonable doubt is resolved 
in the veteran's favor, and the Board concludes there is 
reasonably a causal connection between current hemorrhoids 
and a disability manifested by diarrhea (currently diagnosed 
as gastritis) and the veteran's service-connected PTSD.  

Since the elements needed for service connection are 
satisfied, reasonable doubt is resolved in the veteran's 
favor and the claims are allowed with regard to each issue.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

However, with regard to the claim for service connection for 
a tumor of the back, a review of the service records is 
without reference to complaints or findings indicative of the 
presence of a tumor involving the back.  The post service 
medical evidence is likewise negative for an indication of 
the presence of a tumor involving the back.  The absence of 
medical records documenting the presence of a disorder or for 
a prolonged period of time is a fact for the Board to 
consider in reaching a determination of the claim and weighs 
against the claim.  Maxson v. Gober, 230 F. 3d 1330 (Fed. 
Cir. 2000).  In Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the Court stated that Congress specifically amended 
entitlement for service-connected disease or injury to cases 
where there is a present disability.  The Court held that in 
the absence of proof of a current disability there could be 
no valid claim.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

The Board is aware of the veteran's assertions that he has a 
tumor of the back that is attributable to his active service.  
However, there is no medical evidence of record showing a 
current diagnosis of a tumor involving the back.  The veteran 
himself is not competent to provide a nexus between any 
current tumor involving the back and his active service, as 
the evidence does not show that he has the requisite 
knowledge of medical principles that would allow him to 
render an opinion on a matter involving medical diagnosis or 
medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In view of the foregoing, the Board finds that the evidence 
is against the claim for service connection for a tumor 
involving the back.  




ORDER

Service connection for hemorrhoids secondary to the service-
connected PTSD is granted.  

Service connection for a disability manifested by diarrhea 
secondary to service-connected PTSD is granted.  

Service connection for a tumor involving the back is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


